United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1301
Issued: March 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 5, 2011 appellant filed a timely appeal from a March 3, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion by denying appellant authorization for
psychological treatment.
FACTUAL HISTORY
Appellant, a 29-year-old mail carrier, twisted her right knee while walking toward her
mail truck on November 18, 2000. She filed a claim for benefits, which OWCP accepted for
right knee dislocation, dislocation of the right patella, fracture of the right patella and
1

5 U.S.C. § 8101 et seq.

chondromalacia of the right patella. OWCP paid appropriate compensation for temporary total
disability.
Appellant began receiving psychiatric treatment for a post-traumatic stress disorder
(PTSD) condition. By letter dated March 22, 2010, the office of her treating psychologist
informed her congressional representative that it was seeking authorization from OWCP for
psychiatric treatment. The letter stated that appellant’s bilateral knee condition was causing her
severe depression.
By letter to OWCP dated April 1, 2010, Dr. Lawrence J. Coates, PhD, requested
authorization for psychological treatment of appellant. He stated that appellant was severely
depressed, with symptoms of anxiety, panic attacks, elevated blood pressure, extreme fatigue and
feelings of being overwhelmed by bilateral knee pain.
In a report dated June 11, 2010, Dr. Coates stated that appellant had been battling
significant depression since her November 2000 employment injury. He related that she had
experienced feelings of helplessness and hopelessness as a result of her condition, especially
since she had to endure seven surgeries on her knees. Appellant stated that, upon returning to
work with restrictions for her knee injury, the employing establishment had pressured her to
work more than 40 hours a week. She asserted that in December 2009 her supervisor told her
that she needed to get off restrictions or they would terminate her. In addition, appellant alleged
that her supervisor had engaged in a pattern of sexual harassment towards her approximately one
year before she became temporarily totally disabled and gave her excessive demanding work
assignments as punishment for rejecting his sexual advances. Dr. Coates stated that the
cumulative effect of this harassment resulted in her collapsing at work in December 2009, which
required treatment and evaluation at a hospital emergency room. Although appellant was
released back to work after regaining her composure, she eventually sought treatment from a
psychiatrist, who placed her off of work through April 30, 2010. Dr. Coates diagnosed major
depression, single episode with acute anxiety and PTSD, acute, relative to sexual harassment at
the workplace. Upon his initial evaluation he immediately instituted a regimen of supportive
psychotherapy, two times a week and also provided psychophysiological therapy which included
psychotherapy and biofeedback to assist her with relaxation and sleep.
Dr. Coates opined that, based upon appellant’s history of an accepted claim for her
orthopedic injuries and her claim that she had been sexually harassed in the workplace, her major
depressive disorder and PTSD was directly related to and caused by employment factors.
By decision dated August 30, 2010, OWCP denied authorization for psychiatric
treatment. It found that Dr. Coates’ June 11, 2010 report indicated that his treatment of appellant
was necessitated by her PTSD condition, which was caused by her alleged sexual harassment at
the workplace and was not causally related to her accepted November 18, 2000 right knee injury.
In a report dated September 10, 2010, Dr. Coates stated that OWCP did not review the
entire case file and appeared to dismiss the diagnosis of major depression related to her accepted
condition.
On September 15, 2010 appellant requested reconsideration.

2

By decision dated March 3, 2011, OWCP denied modification of the August 30, 2010
decision.
LEGAL PRECEDENT
Section 8103 of FECA2 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability or aid in lessening the amount of the monthly
compensation.3 In interpreting this section of FECA, the Board has recognized that OWCP has
broad discretion in approving services provided under FECA. OWCP has the general objective
of ensuring that an employee recovers from his injury to the fullest extent possible in the shortest
amount of time. It therefore has broad administrative discretion in choosing means to achieve
this goal. The only limitation on OWCP’s authority is that of reasonableness. Abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.4
ANALYSIS
In this case, OWCP accepted that appellant sustained the conditions of right knee
dislocation, dislocation of the right patella, fracture of the right patella and chondromalacia of the
right patella in November 2000.
In March 2010, Dr. Coates sought authorization for
psychological treatment for major depression and PTSD condition which he attributed, in part, to
appellant’s November 2000 employment injury. He indicated that she had become severely
depressed due to the continued pain stemming from her bilateral knee condition. OWCP,
however, found that the need for such treatment was not related to any employment-related
incident or activity. It found that Dr. Coates primarily attributed his psychiatric diagnoses of
major depression and PTSD to a pattern of sexual harassment on the part of appellant’s
supervisor, which resulted in her being treated at the emergency room in December 2009. As
noted above, the only restriction on OWCP’s authority to authorize medical treatment is one of
reasonableness.
The Board finds that OWCP properly found that appellant did not submit medical
evidence sufficient to establish that her psychological treatment was necessitated by an accepted,
work-related condition. Appellant’s accepted knee injury occurred in November 2000,
Dr. Coates requested authorization for psychiatric treatment in 2010, almost 10 years later.
Given that she required hospitalization following the alleged sexual harassment by her supervisor
in December 2009, it is especially important that the medical evidence provide a rationalized
explanation as to why she required psychiatric treatment in 2010 due to the 2000 knee injury,
2

Id.

3

Id. at § 8103.

4

Dale E. Jones, 48 ECAB 648 (1997); Daniel J. Perea, 42 ECAB 214 (1990).

3

rather than the December 2009 alleged incident. Therefore OWCP did not unreasonably deny
appellant’s request for psychological treatment, as causally related to her knee injury. It did not
abuse its discretion to deny her authorization for psychological treatment.
CONCLUSION
The Board finds that OWCP did not abuse its discretion to deny appellant authorization
for psychological treatment.
ORDER
IT IS HEREBY ORDERED THAT the March 3, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 22, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

